      CASE 0:19-cv-02864-SRN-HB Document 85 Filed 05/05/20 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


Brock Fredin,
                                                   Civil No. 19-cv-2864 (SRN/HB)
                     Plaintiff,

v.
                                                      ORDER ON REPORT
James Street, Patrick C. Diamond,                   AND RECOMMENDATION
and Lindsey Middlecamp,

                     Defendants.


       The above-entitled matter came before the Court upon the Report and

Recommendation of the United States Magistrate Judge. No objections have been filed

to the Report and Recommendation in the time period permitted.

       Based upon the Report and Recommendation of the Magistrate Judge, and all the

files, records and proceedings herein,

       IT IS HEREBY ORDERED that:

       1.     The Report and Recommendation is ADOPTED; and
       2.     Plaintiff Brock Fredin’s Motion for Temporary Restraining Order and
              Preliminary Injunction [Doc. No. 2] is DENIED.



Dated: May 4, 2020                       s/Susan Richard Nelson
                                         SUSAN RICHARD NELSON
                                         United States District Judge
